CULLEN, J.
This is an appeal from an interlocutory judgment entered on the report of a referee. The action is brought to establish a partnership between the plaintiff’s intestate and the defendants, Isaac E. Sheldon and William D. Sheldon, and to compel the defendants to account as surviving partners for the assets of the partnership. The defendants denied the partnership. The referee by Ms decision found the partnership to have existed, and directed the defendants to account.
An examination of the evidence convinces us that the decision of the referee on the question of fact was correct. To say the least, it is clear that there is no such preponderance of evidence in favor of the appellants as is requisite to justify this court in reversing his findings. Barnard v. Gantz, 140 N. Y. 249, 35 N. E. 430; Aldridge v. Aldridge, 120 N. Y. 614, 24 N. E. 1022. In fact, the learned counsel for the appellants scarcely asks us to reverse the judgment on these grounds, but confines Ms argument to alleged errors of the referee in the exclusion and admission of evidence. It is therefore unnecessary for *420us to enter into any general review of the evidence in the case, but we shall confine our discussion solely to the alleged errors on the trial.
The first error contended for is the exclusion of the evidence of the defendant Isaac Sheldon as to conversations had between him and Shailer, at the time Shailer withdrew from the firm of Sheldon & Co. and assigned his interests in the business and stock in trade of the firm of Sheldon & Co. to Smith Sheldon, Isaac E. Sheldon, Alexander F. Sheldon, and William D. Sheldon. This assignment was in writing, under the hands and seals of the parties. It contained a recital that Alexander and William had been admitted into the partnership of Sheldon & Co. The defendant offered to prove by his own testimony that, at the time of the execution of this agreement, he told Shailer that the recital was incorrect, and that Alexander and William had not been admitted as partners; that Shailer replied that he wanted all of them bound by the agreement; and that in answer to this demand he executed the agreement in that form. Before the time of the trial Shailer had died. The evidence was objected to and excluded, both on the ground that the witness was incompetent to prove the fact under section 829 of the Code, and also that the conversation itself was incompetent. We think that both the grounds of the objection are good. The action seeks to establish a partnership, and the title of the plaintiff’s intestate in the copartnership assets. This assignment operated to transfer to Alexander a share of the interest theretofore held by Shailer; hence the plaintiff to some extent derived title from Shailer, and the defendant was not competent to testify to a personal transaction with him. We think, further, that the declarations made by the defendant to Shailer, in the absence of Alexander, were wholly immaterial and incompetent to bind Alexander.
The next error claimed is as to similar rulings, in excluding personal conversations, between the defendant Isaac and Smith Sheldon, who also had died before the trial. Smith Sheldon was the father of the other three partners. Till the time Shailer retired, the firm of Sheldon & Co. was composed of him and the defendant Isaac and Smith Sheldon. Afterwards the father, Smith Sheldon, retired, leaving his capital in the business, apparently as a loan. It is claimed by the plaintiff that thereafter her intestate and the defendants Avere partners owning the assets in this proportion: Isaac, a half; William, a quarter; and Alexander, her intestate, a quarter. The defendant sought to prove by his own testimony conversations between himself and the father, Smith Sheldon, going to show that neither Alexander nor William were partners in the business. This testimony was excluded on the same grounds upon which the testimony of conversations with Shailer were excluded. We think the ruling was correct for the reason we have before expressed. Unquestionably, if Alexander became a partner to the extent of a quarter, his interests in the assets to that extent came in part from his father. We think, therefore, that the witness was incompetent to testify to such conversations, and also that such conversations themselves, held in the absence of Alexander, were *421inadmissible to affect Ms rigMs. The will of Smith Sheldon was admitted in evidence, over the defendants’ objection and exception. By that will he appointed his sons Isaac, Alexander, and William, and daughter Margaret Thompson, executors and trustees, and declared that it was his wish that all the part of his estate which at his decease should remain in the book-publisMng business, “as conducted in the city of New York by my said sons Isaac E. Sheldon, Alexander E. Sheldon, and William D. Sheldon, and known as the firm of Sheldon & Co., is a loan to said firm at legal interest for so long a time as the said firm, with at least its then present capital therein invested by my sons, shall continue.” It is conceded by all the parties that at this time the father had withdrawn from the partnership, and that the part of his estate which was in the firm was there in reality as a loan. That the declarations made in the will of the father, as to who constituted the firm of Sheldon & Co., were not of themselves evidence against the defendants, is not questioned. But it was further shown that for many years this money had been allowed to remain as a loan to the firm. The only authority given by the will was to loan to a firm composed of all three sons. The defendants, having taken advantage of this provision of the will, would have been estopped, as between them and the daughter, from denying the liability of all. As between themselves, there might be no estoppel, but the retaining of the money would certainly operate as an admission, in the absence of any disclaimer, and therefore was competent evidence against them. The letters and statements found by the plaintiff in her husband’s papers after his decease were competent. They were proved to have been in the handwriting of the defendant, and it must be presumed that the deceased obtained them properly. The typewritten statement given the plaintiff’s son by the defendant Isaac was sufficiently identified, at least, to justify its admission in evidence, for the referee to determine, as matter of fact, whether it was the original paper. We have thus examined the various exceptions taken on the trial, and in our opinion none are well founded. We think that the questions of whether the defendants are to be charged with the whole sum paid on the final sale of the firm’s business, or whether the defendant Isaac is to be allowed some part thereof as a consideration of Ms covenant to abstain from thereafter competing in business with his vendee, do not arise on this appeal. The referee has not passed on the question, nor does the judgment decide it. The judgment decrees that the plaintiff’s intestate was owner of one-fourth of the assets of the firm, and of the profits, and directs that the defendants account for the same. On such accounting, the question now sought to be raised will be determined. The judgment appealed from-should be affirmed, with costs. All concur.